Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 7/26/2022.
Currently, claims 19-38 are pending.

Election/Restrictions
Applicant’s election without traverse of Species Ia, IIc, and IIIb is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Damascene Process Using Cap Layer

Claim Objections
Claims 25, 27, 35 and 38 are objected to because of the following informalities:
In claim 25, the word “an” preceding “polishing stop layer” in line 3 should be “a”.
In claim 27, line 4, “wherein” is repeated, and therefore “wherein,” should be deleted.
Similarly, in claim 35, line 4, “wherein” is repeated, and therefore “wherein,” should be deleted.
Furthermore, claim 35, lines 8-9 recites the limitation “the oxide-layer layer”. This appears to be erroneous and has no established precedence. It is believed the limitation is meant to read “the oxide based mask layer”, as recited previously in the claim.
Claim 35 also uses the term “having” in line 12. However, the tense of the phrase suggests it should be “has”.
Claim 38 recites the limitation “the hard metal layer” in line 3. Such a limitation does not have established precedence. It is believed the limitation is meant to read “the hard mask layer”, consistent with the claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the cap layer is formed having more Si-CH2-Si bonds and less Si-CH3 or Si-(CH2)2-Si bonds”. “More” and “less” are relative terms which require an established value to which comparison can be made. However, it is unclear what such an established value would be. Is this meant to say e.g. more Si-CH2-Si bonds compared to the prior art? Or more Si-CH2-Si bonds compared to the number of Si-CH3 or Si-(CH2)2-Si bonds? Or is there some other value to which this “more” or “less” comparison is made?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24, 26-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 6,756,321) in view of Wang et al. (US 9,842,804).
Pertaining to claim 19, Ko shows, with reference to FIG. 1, a method of forming a semiconductor device, comprising: 
forming a low-k dielectric layer (34 alone, or layers 28-34 in combination) over a substrate; 
forming a cap layer (36) on the low-k dielectric layer, wherein a carbon atom content of the cap layer ranges from 20 at% to 35 at% (range disclosed in column 6, lines 1-3 overlaps with claimed range); 
forming a patterned hard mask layer (38/40) on the cap layer; 
patterning the cap layer and the low-k dielectric layer by using the patterned hard mask layer as a mask, thereby forming an opening (46) in the cap layer and the low-k dielectric layer (column 6, lines 33-38); and 
forming a conductive layer in the opening (column 6, lines 56-65).

Pertaining to claim 27, Ko shows a method of forming semiconductor device, comprising: 
forming a low-k dielectric layer (34 alone, or layers 28-34 in combination) over a substrate; 
forming a cap layer (36) on the low-k dielectric layer; 
forming a metal-containing mask layer (38/40) (column 6, lines 24-29) on the cap layer; 
patterning the cap layer and the low-k dielectric layer by using the metal- containing mask layer as a mask, thereby forming an opening (46) in the cap layer and the low-k dielectric layer (column 6, lines 33-38); and 
forming a conductive layer in the opening (column 6, lines 56-65).

Pertaining to claim 35, Ko shows a method of forming a semiconductor device, comprising: 
forming a low-k dielectric layer (34 alone or 28-34 in combination) over a substrate; 
forming a cap layer (36) on the low-k dielectric layer, wherein a carbon atom content of the cap layer ranges from 20 at% to 35 at% (range disclosed in column 6, lines 1-3 overlaps with claimed range); 
forming a hard mask layer (38/40) on the cap layer, wherein the hard mask layer comprises an oxide-based mask layer and a metal-containing mask layer on the oxide-based mask layer (column 6, lines 22-29); 
patterning the cap layer and the low-k dielectric layer by using the hard mask layer as a mask, thereby forming a damascene opening (46) in the cap layer and the low-k dielectric layer (column 6, lines 33-38), wherein the damascene opening has a stepped sidewall in which a step is in the low-k dielectric layer (FIG. 1E); and 
forming a conductive layer in the damascene opening (column 6, lines 56-65).

Ko does not specify the carbon content of the low-k dielectric layer, and therefore fails to show that the carbon atom content of the cap layer is greater than a carbon atom content of the low-k dielectric layer, as recited in each of the independent claims.
However, Wang teaches in column 4, lines 6-20 that, for a low-k dielectric serving a similar purpose to that of Ko, an exemplary carbon content is 10 to 20 percent.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a 10-20% carbon material, as taught by Wang, for the low-k dielectric of Ko, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Pertaining to claim 20, Ko shows forming an etch stop layer (including layer 30) over the substrate before forming the low-k dielectric layer (FIG. 1A-B).
Pertaining to claim 21, Ko shows the low-k dielectric layer comprises a porous material (column 5, lines 28-32).
Pertaining to claims 22 and 33, Ko shows the etch stop layer is a four-layer structure (26/28/30/32) comprising different materials.
Pertaining to claim 24, Ko shows the opening is a damascene opening having a stepped sidewall in which a step is in the low-k dielectric layer (FIG. 1E).
Pertaining to claim 26, Ko shows the patterned hard mask layer comprises TiN (column 6, lines 24-29).
Pertaining to claims 28 and 36, Wang teaches a carbon content of 10 to 20 percent (column 4, lines 6-20), which lines within the claimed range.
Pertaining to claim 29, Ko shows the carbon atom content of the cap layer ranges from 20 at% to 35 at% (range disclosed in column 6, lines 1-3 overlaps with claimed range).
Pertaining to claims 30-32, since the materials of Ko in view of Wang are similar to those disclosed by Applicant, the resulting Moh’s hardness of these materials would be expected to be similar, as well as relative concentrations of specific bonds.

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Wang as applied to claims 19 and 35 above, and further in view of Wu et al. (US 8,889,544).
Ko in view of Wang teaches the methods of claims 19 and 35, but fails to teach polishing the conductive layer and the patterned hard mask layer by using the cap layer as an polishing stop layer.
However, Wu teaches in FIG. 2A-B that, in a similar application, the hard mask is polished along with the metal fill, the polishing stopping on the cap layer 211.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the polishing step of Ko in view of Wang for that taught by Wu, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Wang as applied to claims 27 and 35 above, and further in view of Chen et al. (US 7,378,343).
Ko in view of Wang teaches the methods of claims 27 and 35, but fails to teach the cap layer is formed with a gradient carbon atom concentration in a direction away from the substrate.
However, Chen teaches in column 3, lines 52-60 that, for a cap layer used in a similar application to Ko in view of Wang, the cap layer has a carbon distribution gradient in a direction away from the substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko in view of Wang to have the carbon gradient cap layer taught by Chen, with the motivation that Chen’s cap layer eliminates the issue of self-etching stop of a via (column 3, lines 20-33).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not disclose or suggest the etch stop layer having the specific configuration of a four-layer structure comprising, from bottom to top, AlOxNy, SiCO, AlOx, SiCO, in combination with the limitations of claims 19 and 20 on which claim 23 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tada et al. (US 7,701,060) and Grill et al. (US 8,212,337) disclose low-k dielectrics and/or capping layers of specified carbon content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896